Citation Nr: 1024366	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-17 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta Georgia.

In April 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.


FINDING OF FACT

It is shown that the Veteran's hepatitis C is etiologically 
related to his military service.


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

In light of the favorable decision as it relates to the issue 
of entitlement to service connection for hepatitis C, any 
error by VA in complying with the requirements of VCAA as to 
this issue is moot.

A.  Hepatitis C 

The Veteran has claimed entitlement to service connection for 
hepatitis C, which he essentially contends was incurred as a 
result of shared razors or air gun injections during service.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As noted above, the Veteran contends that his main hepatitis 
C risk factors were in-service air gun injections and sharing 
razors in service.  In a July 2006 statement, he reported 
that "we all lined up and moved like an assembly line by the 
corpsmen who shot us with air guns.  I remember our arms 
bleeding...."  He also described living with other Marines in 
apartments off base in El Toro, California, and in Atlanta 
and was certain that they all shared razors.  In Atlanta, a 
gunnery sergeant kept a razor in his desk and made them all 
shave when a commanding officer or other important person 
came by.  He also reported having had some sexual activity in 
service and testified at his hearing that he and his wife 
started dating and married two years following his separation 
from service.

The Veteran has denied any other risk factors for hepatitis 
C, including tattoos, intravenous drug use or intranasal 
cocaine use, and blood transfusions.  

Service treatment records are negative for any evidence of 
hepatitis or other diagnoses related to the liver.  They do, 
however, show that the Veteran received various immunizations 
while in service.  While the Veteran may not be competent to 
render a medical opinion as to the etiology of his hepatitis 
C, he is competent to report facts capable of lay 
observation, such as whether he received air gun injections 
or shared razors during service.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  The Board 
further finds the Veteran's testimony regarding in-service 
air gun injections and shared razors to be credible.  

Furthermore, the Veteran has presented a consistent medical 
history throughout this appeal reflecting that he had 
abnormal liver function tests in 1979 or 1980.  The Veteran 
credibly testified that he was rejected as a blood donor by 
the Red Cross in 1979 and was told to see a doctor.  He 
stated that he went to see a doctor sometime around 1979 and 
was told that his liver enzymes were high.  He was sent to a 
hepatology doctor for a liver biopsy but the doctor did not 
see anything wrong with the Veteran's liver.  

The Veteran's history of liver abnormalities is corroborated 
by a February 1989 letter from his private physician.  This 
letter, which was written approximately 15 years prior to his 
service connection claim, reflects that the Veteran "has 
been informed of abnormal liver function tests since 1980 and 
in 1982 he had a liver biopsy performed ... which demonstrated 
no abnormalities.  He also had a hepatitis profile obtained 
in October 1987 that was normal."  This letter was written 
in response to the Veteran's having been turned down for 
health insurance because of abnormal liver function tests.  
It asserts that "[i]t does not appear that this man has any 
significant disease of his liver despite the fact that he may 
have some minor abnormalities in liver function."

The Board notes that hepatitis C was not actually diagnosable 
until 1989 when an antibody test became available.  See VBA 
Letters 98-35 (April 8, 1998) and 98- 110 (November 30, 
1998).  Thus, the Board does not find that the absence of 
abnormalities following the biopsy in 1982 and the normal 
hepatitis profile in 1987 weigh against the claim.

Having established a credible history of liver abnormality 
and in-service risk factors, the Board will now address 
whether there is competent evidence of record establishing a 
link between the Veteran's hepatitis C and his military 
service.  To this end, the Board finds that the record also 
contains competent medical opinions asserting a nexus between 
the Veteran's hepatitis C and his in-service risk factors.  

A February 2006 opinion from the Veteran's VA physician 
assistant notes that the Veteran's disability was first 
manifested by elevated liver function tests in 1980 but that 
the risk factors place his exposure between 1973 and 1977.  
She noted that the Veteran's only risk factors are shared 
razors and air gun vaccinations while he was in the military.  

Also of record are January 2009 and March 2010 letters from 
the Veteran's VA physician.  The first of these letters notes 
that the Veteran does not have any history of IV drug usage, 
no blood transfusions, and no surgical procedures that would 
require blood.  He stated that the Veteran's only exposure 
would have been from multiple inoculations with air gun jet 
injectors during his military service from 1973 to 1977.  The 
March 2010 letter lists no known risk factors except for 
sharing shaving razors and inoculations with jet injectors, 
and the examiner opined that this is more likely than not how 
the Veteran acquired the hepatitis C virus.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
of her knowledge and skill in analyzing the data, and his or 
her medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 
9 (2000).

The Board notes that the etiology opinions of record were 
authored by individuals who are qualified through education, 
training, or experience to provide competent medical evidence 
under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. 
App. 563 (2007).  The Board further notes that these opinions 
were provided by medical professionals who are closely 
involved in the Veteran's care for end stage liver disease 
secondary to Hepatitis C.  These individuals are highly 
familiar with the Veteran's pertinent medical history, 
including his potential risk factors, and their letters 
include detailed discussions of the Veteran's condition.  The 
March 2010 letter reflects that the Veteran has been listed 
for a liver transplant since July 2007, and all of the 
etiology opinions indicate deep involvement in this process 
and in the Veteran's treatment.  The Board therefore finds 
that these letters are highly probative to the issue at hand. 

In short, the Board finds that the competent and probative 
evidence of record establishes that the Veteran's current 
hepatitis C is etiologically linked to his military service.  
Specifically, a trained physician and physician assistant 
have offered opinions and rationale linking the Veteran's 
hepatitis C to in-service air gun injections and shared 
razors.  The Board further finds that there is competent and 
credible evidence of record of the Veteran's hepatitis C risk 
factors and of his history of abnormal liver function since 
at least 1980.  Therefore, the Board finds that service 
connection for hepatitis C is warranted, and the benefit 
sought on appeal is granted.


ORDER

Entitlement to service connection for hepatitis C is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


